U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                             No. ACM S32597
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Catarino L. LOPEZ, Jr.
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 8 December 2020
                          ________________________

Military Judge: John C. Degnan.
Sentence: Sentence adjudged on 16 April 2019 by SpCM convened at
Joint Base Lewis-McChord, Washington. Sentence entered by military
judge on 24 May 2019: Bad-conduct discharge, confinement for 50 days,
reduction to E-1, and forfeiture of $1,000.00 pay per month for 3 months.
For Appellant: Major Benjamin H. DeYoung, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Peter
F. Kellett, USAF; Mary Ellen Payne, Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
Chief Judge J. JOHNSON delivered the opinion of the court, in which
Judge KEY joined. Senior Judge POSCH filed a separate dissenting
opinion.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                         ________________________

J. JOHNSON, Chief Judge:
   A special court-martial composed of a military judge alone convicted Appel-
lant, in accordance with his pleas pursuant to a pretrial agreement (PTA), of
                      United States v. Lopez, No. ACM S32597


two specifications of failure to obey a lawful general regulation by wrongfully
using an intoxicating substance on divers occasions, one specification of wrong-
ful use of marijuana on divers occasions, and one specification of wrongful use
of lysergic acid diethylamide (LSD), in violation of Articles 92 and 112a, Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. §§ 892, 912a. 1,2 The military
judge sentenced Appellant to a bad-conduct discharge, confinement for three
months, forfeiture of $1,000.00 pay per month for three months, and reduction
to the grade of E-1. The convening authority signed a “Decision on Action”
memorandum which stated Appellant’s term of confinement “is reduced from
three months to 50 days.” Thereafter, the military judge signed an entry of
judgment (EoJ) stating the final sentence, as modified by the convening au-
thority’s action, as a bad-conduct discharge, confinement for 50 days, forfeiture
of $1,000.00 pay per month for three months, and reduction to the grade of E-1.
    Appellant raises three issues on appeal: (1) whether the convening author-
ity erred by taking action prior to allowing trial defense counsel to raise and
advocate additional clemency options upon trial counsel’s completion of a sub-
stantial assistance memorandum; (2) whether the Statement of Trial Results
(STR) and EoJ signed by the military judge failed to accurately record the
pleadings and findings of the court; and (3) whether the conditions of Appel-
lant’s post-trial confinement were cruel and unusual in violation of the Eighth
Amendment 3 and Article 55, UCMJ, 10 U.S.C. § 855, or rendered his sentence
inappropriately severe. 4 However, we do not reach these issues 5 and instead
address an issue not raised by the parties: whether the convening authority
failed to take action on the sentence as required by Executive Order 13,825,




1 References to the punitive articles of the UCMJ are to the Manual for Courts-Martial,
United States (2016 ed.). Unless otherwise specified, all other references to the UCMJ
and all references to the Rules for Courts-Martial are to the Manual for Courts-Mar-
tial, United States (2019 ed.).
2Appellant pleaded guilty and was found guilty of the specification of wrongful use of
LSD by exception, excepting the language “on divers occasions.”
3   U.S. CONST. amend. VIII.
4Appellant personally raises Issue (3) pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982).
5 Although we do not address the issues Appellant has raised, with respect to issue (2)
we note the Government concedes the STR and EoJ “do not accurately reflect the find-
ings,” in that they do not reflect Appellant was found not guilty of the excepted words
“on divers occasions” in the specification alleging wrongful use of LSD.




                                          2
                     United States v. Lopez, No. ACM S32597


§ 6(b), 83 Fed. Reg. 9889, 9890 (8 Mar. 2018), and Article 60, UCMJ, 10 U.S.C.
§ 860 (Manual for Courts-Martial, United States (2016 ed.) (2016 MCM)). 6
    We find the convening authority failed to take action on the entire sentence
as he was required to do, and that remand to the Chief Trial Judge, Air Force
Trial Judiciary, is appropriate. Accordingly, we defer addressing Appellant’s
assignments of error until the record is returned to this court for completion of
our Article 66, UCMJ, review.

                                  I. BACKGROUND
A. Factual Background
    Appellant entered active duty with the Air Force in January 2016. His first
permanent duty station was Joint Base Lewis-McChord (JBLM), Washington.
According to Appellant, at JBLM he began to feel anxious and depressed. He
began to regularly abuse alcohol, and in the spring and summer of 2018, Ap-
pellant began to abuse several other substances as well.
    On multiple occasions between April and September 2018, Appellant
abused muscle relaxants with two other Airmen by taking the relaxants with
alcohol, contrary to directions, with the specific intent to alter his mood or func-
tion. 7 Appellant explained to the military judge that he used the drug with
alcohol because he knew it would make him “more intoxicated.”
    In June 2018, Appellant used LSD on one occasion with several other Air-
men in Appellant’s dormitory. Appellant had been “drinking heavily” that day,
but despite being intoxicated he understood what he was doing and he wanted
to use the LSD, for which he paid $10.00.
    In approximately June or July 2018, Appellant used marijuana with two
civilian women after he helped them move into an off-base residence in Ta-
coma, Washington. One of the women offered the marijuana to Appellant de-
spite knowing he was an active duty Airman, and he accepted. In December
2018, Appellant smoked marijuana again while on leave in Texas when a
friend offered it to him.



6 We did not order the Government to show cause as to why this case should not be
remanded. We are familiar with the recent responses submitted by the Government
on this issue in other cases. This decision was made for judicial economy.
7Appellant explained to the military judge that on the first occasion, in April 2018, he
obtained a pill from another Airman who had a prescription for muscle relaxants at
the time. In May 2018, Appellant obtained his own prescription for muscle relaxants.




                                           3
                     United States v. Lopez, No. ACM S32597


    In July 2018, Appellant and two other Airmen bought kratom 8 at an off-
base store near JBLM. Appellant consumed the kratom at his dormitory room
on JBLM by mixing the powder with coffee and drinking it. Appellant ex-
plained to the military judge that the kratom had a calming effect on him. Ap-
pellant used kratom approximately seven times during 2018.
   At trial, Appellant told the military judge through his unsworn statements
that he used drugs, like alcohol, to “self-medicate” for anxiety and depression.
B. Procedural History
    On 8 March 2019, the charges and specifications were referred for trial by
special court-martial. Before trial, the convening authority and Appellant en-
tered into a PTA whereby, inter alia, the convening authority agreed not to
approve any sentence to confinement in excess of 60 days if a bad-conduct dis-
charge was approved, or any sentence to confinement in excess of 100 days if
no bad-conduct discharge was approved.
    Appellant’s court-martial was held on 16 April 2019, and the military judge
signed the STR the same day. 9 Trial defense counsel submitted Appellant’s
clemency request on 9 May 2019, and requested the convening authority re-
duce the term of confinement and set aside the adjudged forfeitures. Also on 9
May 2019, trial counsel signed a memorandum for the convening authority
that “recommend[ed]” Appellant “be recognized for his substantial assistance”
in the prosecution of one Airman and in the investigation of another Airman.
    On 16 May 2019, after considering Appellant’s clemency request and con-
sulting with the staff judge advocate, the convening authority signed a “Deci-
sion on Action” memorandum. In pertinent part, this memorandum stated:
        1. I take no action on the findings in this case.
        2. I take the following action on the sentence in this case:
            a. The confinement is reduced from three months to 50 days.
        3. The adjudged sentence is reduced from three months to 60
        days per the pretrial agreement. I am further reducing the pe-




8Appellant explained to the military judge that kratom is “a root from a plant,” sold in
powder form to be mixed with liquids and ingested, and that it is a depressant that
“mainly relaxes you and calms you down.”
9The STR failed to include the command that convened the court-martial as required
by R.C.M. 1101(a)(3). Appellant has not claimed prejudice and we find none. See United
States v. Moody-Neukom, No. ACM S32594, 2019 CCA LEXIS 521, at *2–3 (A.F. Ct.
Crim. App. 16 Dec. 2019) (per curiam) (unpub. op.).


                                           4
                    United States v. Lopez, No. ACM S32597


       riod of confinement an additional 10 days based on the substan-
       tial assistance [Appellant] provided in the investigation and
       prosecution of other persons.
The memorandum contained no further indication as to whether any other el-
ement of the sentence was approved, disapproved, commuted, or suspended.
On 24 May 2019, the military judge signed the EoJ reflecting the findings and
the sentence, as modified by the convening authority’s 16 May 2019 memoran-
dum.

                                  II. DISCUSSION
A. Law
   Proper completion of post-trial processing is a question of law this court
reviews de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim.
App. 2004) (citation omitted). Interpretation of a statute and a Rule for Courts-
Martial (R.C.M.) are also questions of law that we review de novo. United
States v. Hunter, 65 M.J. 399, 401 (C.A.A.F. 2008) (citation omitted); United
States v. Martinelli, 62 M.J. 52, 56 (C.A.A.F. 2005) (citation omitted).
  Executive Order 13,825, § 6(b), requires that the version of Article 60,
UCMJ, 10 U.S.C. § 860
       in effect on the date of the earliest offense of which the accused
       was found guilty, shall apply to the convening authority . . . to
       the extent that Article 60: (1) requires action by the convening
       authority on the sentence; . . . or (5) authorizes the convening
       authority to approve, disapprove, commute, or suspend a sen-
       tence in whole or in part.
See 2018 Amendments to the Manual for Courts-Martial, United States, 83
Fed. Reg. at 9890. The version of Article 60, UCMJ, in effect on the date of the
earliest charged offense for which Appellant was found guilty, 1 May 2017, 10
stated “[a]ction on the sentence of a court-martial shall be taken by the con-
vening authority or by another person authorized to act under this section.” 10
U.S.C. § 860(c)(2)(A) (2016 MCM) (emphasis added); see also United States v.
Perez, 66 M.J. 164, 165 (C.A.A.F. 2008) (per curiam) (“[T]he convening author-
ity is required to take action on the sentence . . . .”). 11 Article 60(c)(2)(B),


10The specification of wrongful use of marijuana alleged Appellant used the drug on
divers occasions between on or about 1 May 2017 and on or about 31 December 2018.
11In contrast, Article 60a, UCMJ, 10 U.S.C. § 860a, which went into effect on 1 January
2019, does not require the convening authority to take action on the sentence of every




                                          5
                    United States v. Lopez, No. ACM S32597


UCMJ, further stated: “Except as [otherwise] provided . . . the convening au-
thority . . . may approve, disapprove, commute, or suspend the sentence of the
court-martial in whole or in part.” 10 U.S.C. § 860(c)(2)(B) (2016 MCM).
   The convening authority’s action is required to be “clear and unambiguous.”
United States v. Politte, 63 M.J. 24, 26 (C.A.A.F. 2006) (citation omitted).
B. Analysis
    The charges and specifications were referred for trial after 1 January 2019;
therefore, the R.C.M.s that went into effect on 1 January 2019 were generally
applicable to the post-trial processing of Appellant’s case. See Executive Order
13,825, § 2, 83 Fed. Reg. at 9889. However, the earliest date of an offense of
which Appellant was convicted is 1 May 2017. Therefore, in accordance with
Executive Order 13,825 § 6, the version of Article 60, UCMJ, in effect prior to
1 January 2019 applied to the convening authority to the extent that it re-
quired him to take action on the sentence. 83 Fed. Reg. at 9890. Before 1 Jan-
uary 2019, Article 60, UCMJ, required the convening authority to take action
on the sentence in every case. The convening authority’s “Decision on Action”
memorandum indicated that he took action specifically to reduce Appellant’s
term of confinement; but it did not indicate any further action to approve, dis-
approve, commute, or suspend the other elements of the sentence.
    This court addressed a similar, although not identical, situation in its re-
cent en banc decision in United States v. Aumont, No. ACM 39673, 2020 CCA
LEXIS 416 (A.F. Ct. Crim. App. 20 Nov. 2020) (en banc) (unpub. op.). In Au-
mont, the convening authority signed a memorandum stating that he took “no
action” on the findings or sentence, where the charges had been referred after
1 January 2019 but the earliest offense date was before 1 January 2019. Id. at
*19. Aumont resulted in four separate opinions, reflecting four distinct posi-
tions among the judges on this court as to whether the convening authority’s
statement that he took no action was erroneous and, if so, whether remand for
correction was required. Id. (passim). A majority of the judges concluded the
convening authority erred, but only a minority of the judges found the error
required remand for corrective action. Id. (passim). The two judges in the ma-
jority in the instant case adhered to the dissenting opinion in Aumont, and
would have held that the convening authority’s action was, at a minimum, am-
biguous, and should have been returned for correction. Id. at *79–90 (J. John-
son, C.J., dissenting in part and in the result). We recognize that panels of this


court-martial. See also R.C.M. 1109(g) (explaining procedures depending on whether
or not the convening authority “decides to act on the sentence” in certain courts-mar-
tial); R.C.M. 1110(e) (explaining procedures depending on whether or not the conven-
ing authority decides to take action on the findings or sentence in certain courts-mar-
tial).


                                          6
                   United States v. Lopez, No. ACM S32597


court composed of other judges have applied different reasoning in other cases,
before and after Aumont was issued. See, e.g., United Sates v. Cruspero, No.
ACM S32595, 2020 CCA LEXIS 427 (A.F. Ct. Crim. App. 24 Nov. 2020) (unpub.
op.); United States v. Barrick, No. ACM S32579, 2020 CCA LEXIS 346 (A.F.
Ct. Crim. App. 30 Sep. 2020) (unpub. op.); United States v. Finco, No. ACM
S32603, 2020 CCA LEXIS 246 (A.F. Ct. Crim. App. 27 Jul. 2020) (unpub. op.);
cf. United States v. Coffman, 79 M.J. 820, 824 (A. Ct. Crim. App. 2020) (finding
convening authority’s failure to take action was harmless error). Nevertheless,
we continue to adhere to the same general view expressed in the dissenting
opinion in Aumont in situations where the convening authority fails to take
action on the sentence as required by Executive Order 13,825 and the pre-1
January 2019 version of Article 60, UCMJ.
    However, Appellant’s case is different from Aumont in a notable respect.
Whereas the convening authority in Aumont affirmatively stated that he took
“no action” on the case, Aumont, unpub. op. at *2, the convening authority in
the instant case did take an action on the sentence—specifically, he reduced
the term of confinement from three months to 50 days. Therefore, the instant
case raises a question not raised in Aumont: whether the convening authority’s
action with respect to one element of the sentence satisfies the pre-1 January
2019 requirement under Article 60, UCMJ, that the convening authority take
action on the sentence.
    We conclude the convening authority’s failure to take action on the entire
sentence fails to satisfy the Article 60, UCMJ (2016 MCM), requirement. Prior
to 1 January 2019, the convening authority was required to explicitly state his
approval or disapproval of the sentence. See United States v. Wilson, 65 M.J.
140, 141 (C.A.A.F. 2007) (citing R.C.M. 1107(d)(1)). “If only part of the sentence
is approved, the action shall state which parts are approved.” Id. (quoting
R.C.M. 1107(f)(4)(A)). In this case, the convening authority’s action was incom-
plete and ambiguous at best, and therefore deficient. See Politte, 63 M.J. at 26.
Moreover, as in Aumont, the convening authority’s memorandum suggests the
requirement to take action on the entire sentence was overlooked, and Appel-
lant’s case was processed entirely under the new Article 60 and Article 60a,
UCMJ, and R.C.M.s. In either case, for the reasons set forth in the dissenting
opinion in Aumont, we find the record should be remanded to the Chief Trial
Judge, Air Force Trial Judiciary, to resolve the error. See Article 66(f)(3),
UCMJ, 10 U.S.C. § 866(f)(3).




                                        7
                    United States v. Lopez, No. ACM S32597


                                III. CONCLUSION
   This case is REMANDED to the Chief Trial Judge, Air Force Trial Judici-
ary, to resolve a substantial issue with the convening authority’s decision mem-
orandum as the action taken on Appellant’s adjudged sentence was ambiguous
and incomplete.
   Our remand returns jurisdiction over the case to a detailed military judge
and dismisses this appellate proceeding consistent with Rule 29(b)(2) of the
Joint Rules for Appellate Procedure for Courts of Criminal Appeals. JT. CT.
CRIM. APP. R. 29(b)(2). A detailed military judge may:
       (1) Correct the Statement of Trial Results;
       (2) Return the record of trial to the convening authority or his
       successor to take action on the sentence;
       (3) Conduct one or more Article 66(f)(3), UCMJ, proceedings us-
       ing the procedural rules for post-trial Article 39(a), UCMJ, ses-
       sions; and/or
       (4) Correct or modify the Entry of Judgment.
    Thereafter, the record of trial will be returned to the court for completion
of appellate review under Article 66, UCMJ.


POSCH, Senior Judge (dissenting):
    I disagree that the convening authority failed to effectuate a sentence that
he determined was appropriate for Appellant and that was in accordance with
the limitation on sentence in the pretrial agreement (PTA). 1 I dissent because
I conclude that the convening authority’s decision closely tracked his obliga-
tions under the Military Justice Act of 2016 (MJA), 2 as implemented by the
President effective on 1 January 2019 in Exec. Order 13,825, 83 Fed. Reg. 9889
(8 Mar. 2018). The convening authority did not err because Article 60a, UCMJ,
10 U.S.C. § 860a, contained in the Manual for Courts-Martial, United States
(2019 ed.) (2019 MCM), governed the convening authority’s decision on action,
and not Article 60, UCMJ, 10 U.S.C. § 860 (Manual for Courts-Martial, United
States (2016 ed.) (2016 MCM)), as found by the opinion of the court. In this


1 The convening authority agreed that Appellant’s sentence would not exceed 60 days
if a bad-conduct discharge was adjudged, or 100 days if no bad-conduct discharge was
adjudged. Because Appellant’s sentence included a bad-conduct discharge, this opinion
refers to the pretrial agreement (PTA) as having a 60-day limitation on confinement.
2See National Defense Authorization Act for Fiscal Year 2017 (FY17 NDAA), Pub. L.
No. 114-328, §§ 5001–5542 (23 Dec. 2016).


                                         8
                     United States v. Lopez, No. ACM S32597


regard, I adhere to the view expressed in United States v. Aumont, No. ACM
39673, 2020 CCA LEXIS 416, at *36–79 (A.F. Ct. Crim. App. 20 Nov. 2020) (en
banc) (unpub. op.) (Posch, S.J., concurring in part and in the result), and
United States v. Barrick, No. ACM S32579, 2020 CCA LEXIS 346, at *9–36
(A.F. Ct. Crim. App. 30 Sep. 2020) (unpub. op.) (Posch, S.J., concurring in the
result).
    Within five days after receiving the convening authority’s “Decision on Ac-
tion” memorandum, Appellant did not raise a motion with the military judge
under Rule for Courts-Martial (R.C.M.) 3 1104(b)(2)(B), which suggests that Ap-
pellant either had no reason to believe that the convening authority’s decision
on any component of his sentence was “incomplete, irregular, or contain[ed]
error” or that he suffered any prejudice. Even on appeal, Appellant identifies
no error, plain or otherwise, that would rebut a presumption of regularity in
the manner by which the convening authority effectuated Appellant’s sentence
after the convening authority received the advice of his staff judge advocate
(SJA). 4 See United States v. Wise, 20 C.M.R. 188, 194 (C.M.A. 1955) (“[T]he
presumption of regularity requires us to presume that [the convening author-
ity] carried out the duties imposed upon him by the Code and the Manual.”);
see also United States v. Scott, 66 M.J. 1, 4 (C.A.A.F. 2008) (applying a “pre-
sumption of regularity” to the convening authority’s decision (internal quota-
tion marks and citation omitted)).
    To be sure, if legacy provisions of Article 60 (2016 MCM) were operable to
guide the convening authority here, as the opinion of the court finds, sua
sponte, that they were, then it would follow that “[a]ction on the sentence . . .
shall be taken.” Article 60(c)(2)(A), UCMJ, 10 U.S.C. § 860(c)(2)(A) (2016
MCM). “Action” on the sentence as that term is used in the 2016 MCM means
to “approve, disapprove, commute, or suspend the sentence of the court-martial
in whole or in part.” Article 60(c)(2), UCMJ, 10 U.S.C. § 860(c)(2). One month
after Appellant pleaded guilty and was sentenced, the convening authority in-
dicated none of these options in regard to the adjudged bad-conduct discharge,
reduction to E-1, and forfeiture of $1,000.00 pay per month for three months.
The convening authority reduced the confinement from three months to 50
days, but otherwise effectuated the entire sentence by taking no action on the


3 Unless otherwise noted, references to the Rules for Courts-Martial (R.C.M.) are to
the Manual for Courts-Martial, United States (2019 ed.) (2019 MCM).
4See R.C.M. 1109(d)(2) (“In determining whether to take action, or to decline taking
action under this rule, the convening authority shall consult with the staff judge advo-
cate or legal advisor.”).




                                           9
                    United States v. Lopez, No. ACM S32597


other components. 5 Eight days later, the military judge who presided over Ap-
pellant’s court-martial signed an entry of judgment reflecting the findings and
the sentence, as modified by the convening authority.
    Resolution that the convening authority did not err in effectuating the en-
tire sentence turns on understanding several provisions of the President’s im-
plementation of Article 60a, UCMJ, in the 2019 MCM, above all, Exec. Order
13,825, §§ 3(a), 5, and 6(b), 83 Fed. Reg. 9889, 9890 (8 Mar. 2018). Because the
convening authority’s decision memorandum was altogether in accordance
with the President’s implementation and the law, I conclude that the conven-
ing authority did not err when he took no action on three of the four compo-
nents of Appellant’s sentence.
A. Article 60a, UCMJ (2019 MCM)
    Appellant was convicted of offenses he committed after 24 June 2014,
which is the effective date of Article 60, UCMJ, in the 2016 MCM. 6 In courts-
martial for offenses occurring on and after this date, and before implementa-
tion of the MJA, a convening authority was required to take action to effectuate
the sentence in every court-martial case. 7 See Article 60(c)(2)(A), UCMJ (2016
MCM) (“Action on the sentence of a court-martial shall be taken by the con-
vening authority . . . .”).




5 On the face of it, the convening authority’s decision memorandum reached both the
findings of guilty and the adjudged sentence. However, the opinion of the court focuses
on the convening authority’s determination of Appellant’s sentence as do I.
6 See FY14 NDAA, Pub. L. No. 113-66, § 1702, 127 Stat. 672, 958 (26 Dec. 2013) (es-
tablishing 24 June 2014 as the effective date for Article 60, Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 860, as it appears in the Manual for Courts-Martial,
United States (2016 ed.) (2016 MCM)).
7 Before the effective date of the Military Justice Act of 2016 (MJA), a convening au-
thority was required to either approve the sentence of the court-martial, or—subject to
limits on that authority as provided by law—disapprove, commute, or suspend the sen-
tence, in whole or in part. See, e.g., Article 60(c)(2) and (c)(4), UCMJ, 10 U.S.C.
§ 860(c)(2), (c)(4) (2016 MCM). Importantly, and as later discussed in this opinion, a
convening authority has the statutory authority pursuant to Article 60 in the 2016
MCM to take action pursuant to the terms of a pretrial agreement with an accused.
See Article 60(c)(4)(C), UCMJ, 10 U.S.C. § 860(c)(4)(C) (2016 MCM). No similar power
conferred on a convening authority is found in the 2019 MCM.




                                          10
                    United States v. Lopez, No. ACM S32597


    The MJA changed this requirement when Congress amended Article 60a,
UCMJ, as it appears in the 2019 MCM 8 to require that a convening authority
take “action” on the sentence if and only if a convening authority intends to
grant relief by reducing, commuting, suspending, or in some cases, by disap-
proving a sentence, in whole or in part, as allowed for by law. 9 In accordance
with the amended Article 60a in the 2019 MCM, a convening authority’s formal
refusal to act—that is, declination to act by taking no action on a component of
an adjudged sentence—effectuates that part of the sentence in the same way
that a convening authority once approved the component without modification
under the former Article 60, UCMJ (2016 MCM). This change is perhaps most
clearly stated in Article 60a(f)(2), UCMJ, in the 2019 MCM by the conditional
language: “If, under this section, the convening authority reduces, commutes,
or suspends the sentence, the decision of the convening authority shall include
a written explanation of the reasons for such action.” 10 U.S.C. § 860a(f)(2)
(emphasis added). 10 After the convening authority’s decision, the judgment of
the court-martial consists of the adjudged sentence listed in the Statement of
Trial Results as modified by “any post-trial action by the convening authority.”
Article 60c(a)(1)(B)(i), UCMJ, 10 U.S.C. § 860c(a)(1)(B)(i) (2019 MCM) (empha-
sis added).
    For many years, military justice practitioners have been accustomed to
thinking of “action” as effectuating the sentence—whether by granting relief
or not—as this term appears in editions of the Manual for Courts-Martial be-
fore the 2019 MCM. This legacy and more comprehensive definition gave way
to a more specific meaning in the MJA and the President’s implementation of
the Act. Although not expressly defined, taking “action” in the 2019 MCM re-
veals it to mean “granting relief” each and every time that a convening author-
ity decides to take action on the sentence in a particular case. Conversely, in
accordance with Article 60a in the 2019 MCM, a convening authority’s “no ac-
tion” decision on a component of an adjudged sentence results in an entry of
judgment that reflects the sentence adjudged for that component without mod-
ification, as it did here.



8The changes made to Article 60, UCMJ (2016 MCM), as now reflected in Article 60a,
UCMJ, and in other articles that were subsequently incorporated in the 2019 MCM,
were among the many changes that Congress directed in the MJA.
9 See Articles 60a and 60b, UCMJ, 10 U.S.C. §§ 860a, 860b (2019 MCM). In certain
cases the convening authority may also act to “disapprove” a sentence in whole or in
part. See Article 60b(a)(1)(C)–(F), UCMJ, 10 U.S.C. § 860b(a)(1)(C)–(F) (2019 MCM).
10See also Article 60a(a)(1)(A), UCMJ, 10 U.S.C. § 860a(a)(1)(A) (2019 MCM) (subject
to limitations, a convening authority “may act on the sentence of the court-martial”
(emphasis added)).


                                        11
                    United States v. Lopez, No. ACM S32597


    In Appellant’s case, the language of the convening authority decision to
take no action on the punitive discharge, reduction in grade, and forfeiture of
pay is synonymous with not granting relief on these sentence components. By
deciding to take no action, the convening authority followed the post-trial pro-
cedures that Congress directed in the MJA, notably Article 60a in the 2019
MCM, and not the legacy procedures in Article 60 in the 2016 MCM. As a re-
sult, the question of whether the convening authority’s decision memorandum
contains error turns on the post-trial procedures that Congress and the Presi-
dent intended the convening authority to follow. Answering this question re-
quires review of the convening authority’s decision in light of the President’s
implementation of the MJA. If taking no action on these components complied
with the implementation of the Act, as I conclude that it did, then there is no
error to evaluate for harmlessness or to correct on appeal or by remand to the
military judge.
B. Implementation of the MJA: Executive Order 13,825
    In the MJA, Congress assigned to the President considerable discretion to
set the effective date of the amendments to the UCMJ and to prescribe the
regulations implementing those amendments. 11 However, that discretion was
bounded by a date by which implementation must be completed. With few lim-
itations, Congress directed that the implementation “shall take effect” not later
than 1 January 2019. 12 The President then exercised this authority by issuing
Executive Order 13,825 and new Rules for Courts-Martial that are listed in
Annex 2 of the Executive Order and that were subsequently promulgated in
Part II of the 2019 MCM.
     In accordance with the direction given by Congress, the President imple-
mented Article 60a, UCMJ (2019 MCM), which directs changes in the manner
by which a convening authority effectuates a sentence without modification
(i.e., as adjudged). Exec. Order 13,825, § 3(a), made the changes to Article 60a


11See FY17 NDAA, Pub. L. No. 114-328, § 5542; see also Article 36(a), UCMJ, 10 U.S.C.
§ 836(a), in the 2016 and 2019 MCMs (President may prescribe regulations for post-
trial procedures); United States v. Bartlett, 66 M.J. 426, 428 (C.A.A.F. 2008) (the au-
thority to prescribe regulations prevails “insofar as such regulations are not incon-
sistent with the UCMJ”).
12The FY17 NDAA, including the MJA in Division E of the NDAA, was enacted on 23
December 2016. “Except as otherwise provided in this division, the amendments made
by this division shall take effect on the date designated by the President, which date
shall be not later than the first day of the first calendar month that begins two years
after the date of the enactment of this Act.” See FY17 NDAA, Pub. L. No. 114-328,
§ 5542(a).




                                          12
                     United States v. Lopez, No. ACM S32597


(2019 MCM) effective on 1 January 2019, unless otherwise provided by excep-
tion. See 83 Fed. Reg. 9889 (8 Mar. 2018) (“[E]xcept as otherwise provided by
the MJA or this order, the MJA shall take effect on January 1, 2019.”). Recip-
rocally, Exec. Order 13,825, § 5, effected new Rules for Courts-Martial for cases
referred to trial by court-martial on and after 1 January 2019. 13 The new rules
implement the amendments made by Congress in Article 60a in the 2019
MCM, and include considerable revisions in the manner by which the conven-
ing authority effectuates an appellant’s sentence after one has been adjudged.
    Among the rules that took effect on 1 January 2019 for cases referred on
and after that date are R.C.M. 1109 and 1110 that guide a convening author-
ity’s decision whether to take action on an adjudged sentence. 14 Following the
new procedures in those rules, which implement and track the amendments
that Congress made to Article 60a that were incorporated in the 2019 MCM,
the convening authority does not effectuate a sentence by taking action unless
the convening authority intends to reduce, commute, or suspend, or in some
cases, disapprove, a sentence, in whole or in part. R.C.M. 1109(c)(5)(A), (g)(2);
R.C.M. 1110(c), (e). Under these rules, a “convening authority is no longer re-
quired to take action on the results of every court-martial.” United States v.
Moody-Neukom, No. ACM S32594, 2019 CCA LEXIS 521, at *3 (A.F. Ct. Crim.
App. 16 Dec. 2019) (per curiam) (unpub. op.) (citing R.C.M. 1109 and 1110
(2019 MCM)). Instead, a convening authority may decline to take action after
consulting with the SJA and considering any clemency matters timely submit-
ted by an accused. R.C.M. 1109(c), (d), (g); R.C.M. 1110(c)(1) (“action on the
sentence is not required”); see also Moody-Neukom, unpub. op. at *3.
C. Application of the MJA, as Implemented, to Appellant’s Case
    One turns then to consider the effect of the President’s implementation of
the MJA in Executive Order 13,825 on the post-trial procedures that are appli-
cable to Appellant’s case. Here, the charges and specifications were referred to
trial by general court-martial on 8 March 2019. Thus, the convening authority

13 See Exec. Order 13,825, § 5, 83 Fed. Reg. at 9890 (incorporating in the 2019 MCM
new Rules for Courts-Martial among the amendments in Annex 2, that “shall take
effect on January 1, 2019,” subject to exceptions that are not applicable here); see also
FY17 NDAA, Pub. L. No. 114-328, § 5542(c)(2) (stating MJA amendments to the UCMJ
“shall not apply to any case in which charges are referred to trial by court-martial
before the effective date of such amendments”).
14 See Exec. Order 13,825, § 5, 83 Fed. Reg. at 10040–43 (implementing R.C.M. 1109,
Reduction of sentence, general and special courts-martial); 10043–44 (implementing
R.C.M. 1110, Action by convening authority in certain general and special courts-mar-
tial).




                                           13
                     United States v. Lopez, No. ACM S32597


was required to follow the procedural provisions in the 2019 MCM that went
into effect on 1 January 2019, notably R.C.M. 1109 and 1110, as applicable,
that are germane to a convening authority’s power and responsibility in post-
trial processing. In accordance with these rules, unless the convening authority
had determined to grant relief, 15 or was required to grant relief, the convening
authority was under no obligation to act on the sentence after Appellant was
tried and sentenced on 16 April 2019.
    The convening authority took action to reduce Appellant’s confinement
from three months to 50 days. In compliance with R.C.M. 1109, 16 the convening
authority took no action on three of the four components of Appellant’s ad-
judged sentence when he signed the decision memorandum on 16 May 2019,
thereby indicating a formal determination that sentencing relief was not war-
ranted on these components. Subsequently, the military judge signed the entry
of judgment reflecting the judgment of the court-martial. Consequently, the
convening authority’s no action decision on these components in compliance
with the President’s implementation of the MJA, as made plain in R.C.M. 1109,
was not error. It follows that the judgment entered by the military judge, in
that regard, is correct. 17
   Nonetheless, this conclusion that the convening authority did not err be-
cause he followed Article 60a, UCMJ, and R.C.M. 1109 as implemented by the
President in the 2019 MCM, parts ways with the opinion of the court here,
which finds that the convening authority’s decision was error because it failed

15The convening authority had the power to reduce, commute, or suspend, in whole or
in part, Appellant’s confinement, reduction in grade, and forfeiture of pay, see R.C.M.
1109(c)(5), and was authorized to modify the bad-conduct discharge if Appellant met
the conditions for providing substantial assistance in the criminal investigation or
prosecution of another person upon recommendation by trial counsel, see R.C.M.
1109(c)(1); R.C.M. 1109(e). This is because Appellant was convicted of at least one of-
fense for which the maximum authorized sentence to confinement is more than two
years and, also, because the adjudged sentenced included a bad-conduct discharge. See
R.C.M. 1109(a).
16In Appellant’s case, R.C.M. 1109 governed the convening authority’s discretion, and
not R.C.M. 1110, because of the maximum authorized sentence to confinement that
applied to Appellant’s case without considering the jurisdictional maximum of a special
court-martial, and, also, because the adjudged sentenced included a bad-conduct dis-
charge. See R.C.M. 1109(a); see also R.C.M. 1110(a) (applying rule “to the post-trial
actions of the convening authority in any general or special court-martial not specified
in R.C.M. 1109(a)”).
17I agree with the opinion of the court and the Government’s concession that the State-
ment of Trial Results and the entry of judgment do not accurately reflect the findings
because Appellant was found not guilty of the excepted words “on divers occasions” in
the specification alleging wrongful use of LSD.


                                          14
                   United States v. Lopez, No. ACM S32597


to meet the requirements of Article 60, UCMJ (2016 MCM). This court’s deci-
sion does not rely on R.C.M. 1109 in the 2019 MCM, or attach any significance
to the President’s implementation of this rule in Exec. Order 13,825, § 5. In-
stead, the opinion focuses on § 6(b) of this same Executive Order. As applicable
to cases like Appellant’s where there is a conviction for at least one offense
committed before 1 January 2019 that was referred on or after that date, § 6(b)
guides a convening authority to apply the legacy provisions of Article 60 in the
2016 MCM, in certain prescribed circumstances. Section 6(b) states in perti-
nent part:
       If the accused is found guilty of a specification alleging the com-
       mission of one or more offenses before January 1, 2019, Article
       60 of the UCMJ, as in effect on the date of the earliest offense of
       which the accused was found guilty, shall apply to the convening
       authority . . . to the extent that Article 60:
       (1) requires action by the convening authority on the sentence
       ....
Exec. Order 13,825, § 6(b), 83 Fed. Reg. at 9890 (8 Mar. 2018).
    By the terms of § 6(b), the convening authority was required to follow Arti-
cle 60 as it appears in the 2016 MCM, but only “to the extent that” Article 60
“requires action by the convening authority on the sentence.” (Emphasis
added). If effectuating a sentence does not require a convening authority to
take action, then § 6(b)’s direction to a convening authority to follow “Article
60 of the UCMJ, as in effect on the date of the earliest offense of which the
accused was found guilty,” is inapposite.
    The opinion of the court looks to the language in Article 60 in the 2016
MCM, and finds the necessary words of obligation in Article 60(c)(2)(A), UCMJ.
This provision states without qualification that “[a]ction on the sentence of a
court-martial shall be taken by the convening authority.” By looking to Article
60(c)(2)(A) in the 2016 MCM to understand § 6(b) of the Executive Order, a
convening authority would be required to take action (in the legacy sense) in
every case, until all of an appellant’s convictions are for offenses committed on
or after 1 January 2019. By this reasoning, a convening authority would have
to disregard the President’s implementation of R.C.M. 1109 that went into ef-
fect on 1 January 2019 in every case where there is a conviction for at least one
offense committed before, and referred on or after, that date. Paradoxically,
effective on the same date that the President’s implementation of R.C.M. 1109
went into effect, the opinion of the court finds it inapplicable and would nullify
its application in cases in which a convening authority determines that grant-
ing sentencing relief is not authorized or warranted. It does so despite any in-
dication of such intent in the text of the Executive Order.


                                       15
                      United States v. Lopez, No. ACM S32597


    Without question, a convening authority cannot take no action on a compo-
nent of a sentence in compliance with R.C.M. 1109 in the 2019 MCM, and at
the same time satisfy the language in Article 60(c)(2)(A), UCMJ, in the 2016
MCM. However, the opinion of the court does not address what in my mind is
an unmistakable contradiction between the President’s implementation of
R.C.M. 1109 in Exec. Order 13,825, § 5, on the one hand, and its understanding
of Exec. Order 13,825, § 6(b), on the other. In the case before us, the convening
authority cannot abide by the President’s implementation of the specific provi-
sions of R.C.M. 1109 in § 5 by taking no action on a component of Appellant’s
sentence and at the same time have a duty to act in every case so as to effectu-
ate a sentence, which the opinion of the court finds by its reading of § 6(b) that
looks to Article 60(c)(2)(A) in the 2016 MCM. The decision also fails to explain
how its interpretation complied with Congress’ direction to the President to
implement the MJA by 1 January 2019, notably the post-trial procedures that
Congress directed convening authorities to follow to effectuate a sentence.
    In reaching the conclusion that the convening authority was required to
take action (in the legacy sense) on each of the four components of Appellant’s
sentence, the opinion of the court interprets one part of the President’s imple-
mentation so as to render another part, § 5, inconsequential in cases, like Ap-
pellant’s, where there is a conviction for at least one offense committed before
1 January 2019 that was referred on or after that date, and the convening au-
thority determines no sentencing relief is warranted. By taking “no action” in
compliance with R.C.M. 1109 in the 2019 MCM as the President intended in
Exec. Order, § 5, the majority would find error in an essential and recurring
post-trial responsibility that was directed by Congress in the MJA: the manner
by which convening authorities effectuate sentences for convictions for pre-1
January 2019 offenses that are referred on and after that date.
    Of greater significance, the assignment by Congress to the President to des-
ignate the effective date of the MJA amendments was not without limitation.
As previously noted, Congress directed that the President’s implementation of
the Act “shall take effect” not later than 1 January 2019. 18 The amendments
to the UCMJ include changes Congress made to the procedural provisions in
Article 60 whereby a convening authority may take no action to effectuate a
sentence. But the majority opinion’s interpretation of Exec. Order 13,825,
§ 6(b)(1), would require a convening authority to continue to take action on a
sentence in accordance with the legacy provisions of Article 60 until the date
of the earliest conviction is on or after 1 January 2019. Thus, if the majority


18   See FY17 NDAA, Pub. L. No. 114-328, § 5542(a).




                                          16
                     United States v. Lopez, No. ACM S32597


opinion’s interpretation of Exec. Order 13,825, § 6(b), was correct, it would op-
erate to delay implementation of a key MJA provision well past 1 January
2019. 19 With few exceptions, notably Exec. Order 13,825, §§ 6(a), 9, and 10, the
President’s implementation of the MJA applies to offenses committed or al-
leged before 1 January 2019. 83 Fed. Reg. at 9890–91. However, the provisions
implemented by exception in §§ 6(a), 9, and 10 relate to important substantive
rights of an accused that go beyond the form by which Congress intended a
convening authority to effectuate a sentence as is the case here. The President
may well have intended these few exceptions were necessary so that an accused
would get the benefit of significant legacy provisions in the UCMJ that protect
important substantive rights and at the same time comply with the implemen-
tation timeline that Congress directed.
    Importantly, if the President had intended the changes to the manner by
which a convening authority effectuates a sentence in Article 60a in the 2019
MCM to begin on or after 1 January 2019, one might reasonably conclude that
the President would have done so expressly instead of by implication. Thus, a
delayed implementation in the manner by which a sentence is effectuated in
the 2019 MCM would raise questions not just about the responsibility of a con-
vening authority under the President’s implementation of the MJA, but also,
and more fundamental, whether the President’s implementation schedule was
in compliance with Congress’ direction that the President shall implement the
Act not later than 1 January 2019.
     1. Executive Order 13,825
    Executive agencies “must always ‘give effect to the unambiguously ex-
pressed intent of Congress.’” Util. Air Regulatory Grp. v. EPA, 573 U.S. 302,
326 (2014) (quoting National Assn. of Home Builders v. Defenders of Wildlife,
551 U.S. 644, 665 (2007)). The CAAF has similarly cautioned that it “has no
license . . . to construe statutes in a way that ‘undercut[s] the clearly expressed
intent of Congress.’” United States v. McPherson, 73 M.J. 393, 396 (C.A.A.F.
2014) (quoting United States v. Bartlett, 66 M.J. 426, 428 (C.A.A.F. 2008) (al-
teration in original)).




19Notably, it is incongruent that, effective 1 January 2019, Congress would eliminate
in the MJA the substantive requirement that a convening authority consider the writ-
ten recommendation of a staff judge advocate before determining the sentence in a
general court-martial or any special court-martial case that includes a bad-conduct
discharge, as required by a legacy provision of Article 60, see, e.g., Article 60(e), UCMJ,
10 U.S.C. § 860(e) (2016 MCM), but still require a convening authority to follow a leg-
acy provision that specifies the language a convening authority uses to effectuate a
sentence.


                                            17
                   United States v. Lopez, No. ACM S32597


    The CAAF has recognized that ordinary rules of statutory construction are
helpful “when analyzing a rule promulgated by the President,” which would
seemingly embrace analysis of an executive order like the one here. United
States v. Murphy, 74 M.J. 302, 305 (C.A.A.F. 2015) (“[I]n determining the scope
of a statute, we look first to its language” and “apply the same interpretive
process when analyzing a rule promulgated by the President.” (internal quota-
tion marks omitted)); see also United States v. Fetrow, 76 M.J. 181, 185–86
(C.A.A.F. 2017) (rules of statutory construction are helpful in analyzing provi-
sions of the Manual for Courts-Martial). It follows then that judicial review of
the President’s Executive Order implementing the MJA is not unlike review of
an agency’s construction of a statute.
    When two provisions “initially appear to be in tension,” the provisions
should be interpreted in a way that renders them compatible, not contradic-
tory. United States v. Kelly, 77 M.J. 404, 407 (C.A.A.F. 2008) (“[T]his Court
typically seeks to harmonize independent provisions of a statute.” (citing
United States v. Christian, 63 M.J. 205, 208 (C.A.A.F. 2006)). “It is a funda-
mental canon of statutory construction that the words of a statute must be read
in their context and with a view to their place in the overall statutory scheme.”
Kelly, 77 M.J. at 406–07 (quoting FDA v. Brown & Williamson Tobacco Corp.,
529 U.S. 120, 133 (2000) (internal quotation marks omitted)). “As is true of
interpretation of statutes, the interpretation of an Executive Order begins with
its text.” Bassidji v. Goe, 413 F.3d 928, 934 (9th Cir. 2005) (citation omitted).
Thus, when an interpretation of the text of one provision in an executive order
works against another provision or an act of Congress, there is good reason to
reject that interpretation and look for another.
   2. Analysis
    The place to begin is with the text of the President’s implementation. Sec-
tions 5 and 6(b) of the Executive Order initially appear to be in tension, so each
provision will be examined in turn. The language of § 5 plainly implements the
new Rules for Courts-Martial and the text is not subject to more than one pos-
sible meaning. It states that “[t]he amendments in Annex 2 [of Executive Order
13,825] . . . shall take effect on January 1, 2019.” 83 Fed. Reg. at 9890. As pre-
viously discussed, Annex 2 includes the President’s implementation of R.C.M.
1109 in the 2019 MCM that went into effect for cases referred to trial by court-
martial on and after 1 January 2019. The fact that § 5 enumerates three inap-
posite exceptions to the application of these amendments suggests that there
are no other exceptions, lending further validity to the conclusion that the con-
vening authority did not err when he followed R.C.M. 1109 in effectuating the
sentence adjudged in Appellant’s case.
    Whereas § 5 requires looking no further than that provision to determine
its meaning and application, § 6(b), in contrast, directs practitioners to first

                                       18
                    United States v. Lopez, No. ACM S32597


look to the legacy provisions of Article 60, UCMJ, to resolve which version of
Article 60 may apply to a particular case, and also, to what extent. This is so
because § 6(b) states that “Article 60 of the UCMJ, as in effect on the date of
the earliest offense of which the accused was found guilty, shall apply to the
convening authority . . . to the extent that Article 60 . . . requires action by the
convening authority on the sentence . . . .” 83 Fed. Reg. at 9890 (emphasis
added). The phrase “to the extent that” is one of limitation that precludes blan-
ket application of legacy provisions of Article 60. It plainly encompasses condi-
tions in which no legacy provision of Article 60 will apply. This qualifying lan-
guage makes clear that individual provisions of Article 60a in the 2019 MCM
will bind a convening authority unless any one of several conditions is present
in Article 60, UCMJ, as was in effect on the date of the earliest offense. First
among these conditions is if a legacy provision of an earlier version of Article
60 “requires action by the convening authority on the sentence.” Exec. Order
13,825, § 6(b)(1), 83 Fed. Reg. at 9890.
    Taking “action,” as discussed earlier, has a precise, specialized meaning in
the 2019 MCM that differs from its more comprehensive meaning to effectuate
a sentence in all cases before the MJA’s implementation. Thus, a full under-
standing of the applicability of § 6(b) to Appellant’s case entails an examina-
tion of Article 60 in the 2016 MCM for a circumstance in which a convening
authority is required to grant relief (i.e., take action) on the sentence. If such
a circumstance was present in a case like Appellant’s—where at least one of-
fense was committed on or after 24 June 2014 and before 1 January 2019, that
was referred on or after that date—then a convening authority might be re-
quired to take action on the sentence by following one or more provisions of
Article 60 in the 2016 MCM. Such a circumstance would be within the meaning
of the President’s implementation in § 6(b).
    One such circumstance that protects a critical right of an accused is the
convening authority’s legal duty to honor and effectuate a PTA. A convening
authority has no statutory or regulatory authority under any specific provision
in the 2019 MCM to effectuate a sentence limitation of a PTA, known as a “plea
agreement” in the MJA. Instead, such agreements have a binding effect upon
their acceptance by a military judge. 20 An accused automatically gets the ben-
efit of the agreement without the convening authority having to take action or
approve a sentence to comply with the agreement. However, this novel ap-
proach to the manner by which agreed-upon sentence limitations are enforced




20Compare Article 53a(d), UCMJ, 10 U.S.C. § 853a(d) (2019 MCM), and R.C.M.
1002(a)(2), and R.C.M. 1005, Discussion, with Article 60(c)(4)(C), UCMJ (2016 MCM),
and R.C.M. 1107(d)(1)(C)(ii) (2016 MCM).


                                        19
                    United States v. Lopez, No. ACM S32597


in the MJA takes effect only in cases unlike Appellant’s “in which all specifica-
tions allege offenses committed on or after January 1, 2019.” See Exec. Order
13,825, § 10, 83 Fed. Reg. at 9890–91. Conversely, in cases like Appellant’s
where there is a conviction for at least one offense committed after 24 June
2014 and before 1 January 2019 that was referred on or after that date, a PTA
may be consequential and the convening authority would be required to follow
the legacy provisions of Article 60 (2016 MCM), and take action to both honor
and effectuate a sentence as agreed to in the PTA. This is perhaps best illus-
trated by two examples that show the different applications of Article 60. The
first example closely tracks Appellant’s case in which the convening authority
properly applied Article 60a and R.C.M. 1109 from the 2019 MCM. The second
example reveals when a convening authority would be required to apply Article
60 and R.C.M. 1107 21 from the 2016 MCM if Appellant’s sentence had been
different.
    Here, Appellant was convicted of offenses he committed before 1 January
2019 that were referred after that date. Appellant’s adjudged sentence in-
cluded confinement for three months, which exceeded the 60-day limitation on
confinement in Appellant’s PTA. It follows then that the convening authority
was obligated to modify the sentence to comply with the PTA. However, the
convening authority could do so by looking to Article 60a in the 2019 MCM and
without following the guidance of Article 60 in the 2016 MCM. Specifically, and
because Appellant’s sentence of confinement did not exceed six months, the
convening authority had the power to “reduce” Appellant’s adjudged sentence.
This included the power to grant sentencing relief, as he did, by taking action
to reduce Appellant’s confinement to comply with the limitation in the PTA.
See Article 60a(b)(2), UCMJ (2019 MCM) (“convening authority may reduce,
commute, or suspend any sentence not specified in paragraph (1)”). 22 The con-
vening authority could look again to Article 60a in the 2019 MCM for the power
to further reduce Appellant’s sentence, as he did, by an additional ten days


21R.C.M. 1107 implements Article 60 in the 2016 MCM. R.C.M. 1107(d)(1)(C)(ii) guides
a convening authority to act on a sentence limitation in a PTA. It states,
       Pretrial agreement. If a pretrial agreement has been entered into by
       the convening authority and the accused, as authorized by R.C.M. 705,
       the convening authority or another person authorized to act under this
       rule shall have the authority to approve, disapprove, commute, or sus-
       pend a sentence, in whole or in part, pursuant to the terms of the pre-
       trial agreement.
22The convening authority had this power because Appellant was convicted of at least
one offense for which the maximum authorized sentence to confinement is more than
two years and, also, because the adjudged sentenced included a bad-conduct discharge.
See Article 60a(b)(1) (2019 MCM).


                                         20
                    United States v. Lopez, No. ACM S32597


because of the assistance Appellant provided in the investigation and prosecu-
tion of other persons. The convening authority could do so as a matter of his
clemency power under Article 60a(b)(2), UCMJ (2019 MCM). Because the con-
vening authority could grant sentencing relief (i.e., take action) with the power
conferred by Article 60a and R.C.M. 1109 in the 2019 MCM, he was not re-
quired to follow any legacy provisions of Article 60 in the 2016 MCM that were
in effect on the date of Appellant’s earliest offense. Consequently, the conven-
ing authority could effectuate Appellant’s sentence, as he did, by taking no ac-
tion on the punitive discharge, reduction in grade, and forfeiture of pay and by
reducing Appellant’s three months of confinement to 50 days in accordance
with Article 60a and R.C.M. 1109 in the 2019 MCM.
     Conversely, if Appellant’s adjudged sentence had included eight months of
confinement (and not three months) and the limitation on confinement in the
PTA remained 60 days, then the convening authority would have been required
to follow Article 60 and R.C.M. 1107 in the 2016 MCM “to the extent that Ar-
ticle 60 . . . requires action by the convening authority on the sentence” as di-
rected by Exec. Order, § 6(b)(1). (Emphasis added). This is so because there is
no legal authorization in the 2019 MCM for the convening authority to honor
the agreement and effectuate the confinement cap—as there is in the 2016
MCM—by either granting clemency 23 or enforcing a sentence limitation in a
PTA. 24 In such a case the convening authority would be required to grant relief
(i.e., take action) on the sentence by following Article 60 in effect on the date




23 In cases like Appellant’s, a convening authority has no authority in the 2019 MCM
to reduce or commute a sentence of confinement, if the total period of confinement
imposed for all offenses is greater than six months. See Article 60a(b)(1)(A), UCMJ, 10
U.S.C. § 860a(b)(1)(A) (2019 MCM), and R.C.M. 1109(c)(5)(A) (permitting a convening
authority to “reduce, commute, or suspend, in whole or in part” the confinement por-
tion of a sentence that is six months or less).
24In cases like Appellant’s, there is no provision in the 2019 MCM that is similar to
Article 60(c)(4)(C), UCMJ (2016 MCM), that would authorize a convening authority to
honor and effectuate an agreed-upon sentencing limitation in a PTA:
       If a pre-trial agreement has been entered into by the convening author-
       ity and the accused, as authorized by Rule for Courts-Martial 705, the
       convening authority or another person authorized to act under this sec-
       tion shall have the authority to approve, disapprove, commute, or sus-
       pend a sentence in whole or in part pursuant to the terms of the pre-
       trial agreement . . . .
Article 60(c)(4)(C), UCMJ (2016 MCM).




                                          21
                    United States v. Lopez, No. ACM S32597


of the earliest offense. 25 Without the legacy provision in Article 60 that allows
the convening authority to take the required action on the sentence, the con-
vening authority would be in breach of the PTA if Article 60a (2019 MCM) was
the only legal authority the convening authority had to effectuate a sentence.
    In cases that are referred to trial on or after 1 January 2019, there can be
no mistaking Congress’ intent that a convening authority’s taking “no action”
on the sentence effectuates the adjudged sentence in the same way that a con-
vening authority once approved the sentence without modification under the
former Article 60 (2016 MCM). And, there is no mistaking Congress’ assigning
to the President the authority to implement the MJA, consistent with this in-
tent, not later than 1 January 2019. Significantly, perhaps, the CAAF has
looked to dates of legislative enactment when it “harmonize[s] independent
provisions of a statute.” Christian, 63 M.J. at 208 (“It is a well-established prin-
ciple of statutory construction that, absent a clear direction of Congress to the
contrary, a law takes effect on the date of its enactment.” (citations omitted)).
Additionally, our superior court has “continually reiterated that the Uniform
Code of Military Justice controls when an executive order conflicts with part of
that Code.” United States v. Pritt, 54 M.J. 47, 50 (C.A.A.F. 2000) (citing United
States v. Gonzalez, 42 M.J. 469, 474 (1995); United States v. Mance, 26 M.J.
244, 252 (1988)).
    Here, there is no conflict between the President’s implementation of the
MJA in Executive Order 13,825 and Article 60a (2019 MCM) so long as Exec.
Order 13,825, §§ 3(a), 5, and 6(b), are each given “full force and effect,” Kelly,
77 M.J. at 407, on 1 January 2019. Under Exec. Order 13,825, § 6(b)(1), a con-
vening authority looks to the legacy provisions of Article 60 to the extent that
a convening authority may be required to take action on the sentence. Because
taking “action” in the 2019 MCM means “granting relief,” practitioners accus-
tomed to “action” being synonymous with effectuating the results of a court-
martial in a pre-2019 MCM provision may best relate to the contemporary
meaning of “action” if § 6(b)(1) is restated thusly,
       If the accused is found guilty of a specification alleging the com-
       mission of one or more offenses before January 1, 2019, Article
       60 of the UCMJ, as in effect on the date of the earliest offense of
       which the accused was found guilty, shall apply to the convening
       authority . . . to the extent that Article 60:


25The example assumes the convening authority cannot, or decides not to, apply Arti-
cle 60a(d), 10 U.S.C. § 860a(d) (2019 MCM) (reduction of sentence for substantial as-
sistance by accused).




                                         22
                     United States v. Lopez, No. ACM S32597


        (1) requires [granting relief] by the convening authority on the
        sentence[ 26]
        ....
Exec. Order 13,825, 83 Fed. Reg. at 9890.
    This reading of § 6(b)(1) affords “action” its new meaning that is narrower
than its legacy use in prior editions of the Manual. See United States v. An-
drews, 77 M.J. 393, 400 (C.A.A.F. 2018) (questions of interpretation should
begin and end with the text, “giving each word its ordinary, contemporary, and
common meaning” (quoting Star Athletica, L.L.C. v. Varsity Brands, Inc., 137
S. Ct. 1002, 1010 (2017))). “[I]t’s a ‘fundamental canon of statutory construc-
tion’ that words generally should be ‘interpreted as taking their ordinary . . .
meaning . . . at the time Congress enacted the statute.’” New Prime Inc. v.
Oliveira, 139 S. Ct. 532, 539 (2019) (alteration in original) (quoting Wisconsin
Central Ltd. v. United States, 138 S. Ct. 2067, 2074 (2018)). And sometimes,
“[w]ords in statutes can enlarge or contract their scope as other changes, in
law or in the world, require their application to new instances or make old
applications anachronistic.” West v. Gibson, 527 U.S. 212, 218 (1999) (citation
omitted). Giving “action” a contemporary meaning is not only coherent with
the new use of the term in Article 60a, UCMJ, and R.C.M. 1109 and R.C.M.
1110 in the 2019 MCM, it is also consistent with the use of the term where it
appears again in Exec. Order 13,825, § 6(b)(2), which authorizes a convening
authority to follow a legacy provision of Article 60 to the extent that it “permits
action by the convening authority on the findings.” 83 Fed. Reg. at 9890 (em-
phasis added). A contemporary understanding of “action” as synonymous with
granting relief renders § 6(b)(2) to mean that it “permits a convening authority
to disapprove a finding of guilty or approve a finding of guilty only of a lesser
offense” in cases in which a legacy provision of Article 60 grants an accused
this right. 27



26Or, to rephrase grammatically, “. . . requires the convening authority to grant relief
on the sentence.”
27 See, e.g., Article 60(c)(3), UCMJ, 10 U.S.C. § 860(c)(3), as it appears in the Manual
for Courts-Martial, United States (2012 ed.) (2012 MCM), which gives plenary author-
ity to a convening authority to approve or disapprove the findings of a court-martial:
        Action on the findings of a court-martial by the convening authority or
        other person acting on the sentence is not required. However, such per-
        son, in his sole discretion, may—(A) dismiss any charge or specification
        by setting aside a finding of guilty thereto; or (B) change a finding of
        guilty to a charge or specification to a finding of guilty to an offense




                                          23
                     United States v. Lopez, No. ACM S32597


    Most significantly, a contemporary reading avoids a de facto nullification
of the President’s implementation of R.C.M. 1109 and 1110 in every case where
there is a conviction for at least one offense committed before, and referred on
or after 1 January 2019, and a convening authority determines action on the
sentence is not warranted. It is incongruous that the President would imple-
ment Articles 60a and 60b, UCMJ, 10 U.S.C. §§ 860a, 860b, and R.C.M. 1109
and 1110 effective on 1 January 2019, and then hold their application in abey-
ance without some positive statement of intent to that effect in the implemen-
tation, as was the case for other articles of the UCMJ and Rules for Courts-
Martial. 28
    Moreover, this reading of § 6(b)(1) affords an accused a substantive right to
have a convening authority honor a PTA—and not merely specifying the man-
ner by which a convening authority effectuates a sentence—that is in harmony
with other substantive provisions of § 6(b), that also protect an accused’s rights
under legacy provisions of Article 60. 29 To illustrate, § 6(b)(5), which the opin-
ion of the court cites and is a matter of first impression, states that Article 60
in effect on the date of earliest conviction “shall apply to the convening author-
ity” to the extent that it “authorizes the convening authority to approve, disap-
prove, commute, or suspend a sentence in whole or in part.” Exec. Order
13,825, § 6(b)(5), 83 Fed. Reg. at 9890. (Emphasis added). Unlike § 6(b)(1),
which “requires” a convening authority to look to a legacy provision of Article



        that is a lesser included offense of the offense stated in the charge or
        specification.
28 See, e.g., Exec. Order 13,825, § 10(b), stating that new Rules for Courts-Martial im-
plementing new articles that change sentencing procedures apply “only to cases in
which all specifications allege offenses committed on or after January 1, 2019.” See
also Exec. Order 13,825, § 6(a), “The amendments to Articles 2, 56(d), 58a, and 63 of
the UCMJ enacted by sections 5102, 5301, 5303, and 5327 of the MJA apply only to
cases in which all specifications allege offenses committed on or after January 1, 2019.”
Notably, Articles 60a and 60b, UCMJ (2019 MCM), that were enacted by sections 5322
and 5323 of the MJA, are not among the new code provisions that the President imple-
mented effective 1 January 2019, and then expressly held in abeyance until all findings
of guilty are to offenses that an appellant commits on or after the date of implementa-
tion.
29The guidance in Exec. Order 13,825, § 6(b), addresses an accused’s substantive rights
in regard to the findings (Subsection (2)), the adjudged sentence (Subsections (1) and
(5)), both the finding and the sentence (Subsection (3)), and a proceeding in revision or
a rehearing (Subsection (4)) under prior versions of Article 60 that were in effect on
the date of the earliest offense. See Exec. Order 13,825, § 6(b)(1)–(5), 83 Fed. Reg. at
9890.




                                           24
                     United States v. Lopez, No. ACM S32597


60 to take action by granting relief on the sentence as discussed, § 6(b)(5) is
more deferential. 30 It “authorizes” a convening authority to look to a legacy
provision of Article 60 “to approve, disapprove, commute, or suspend a sentence
in whole or in part,” but does not require a convening authority to do any of
these things unlike § 6(b)(1). The same is true of § 6(b)(3), which “authorizes”
a convening authority to look to a legacy provision of Article 60 to “modify the
. . . sentence of a court-martial.” Not insignificantly, the President’s direction
to convening authorities with respect to legacy provisions of Article 60 is not
that “the convening authority shall apply” such provisions, but that such pro-
visions “shall apply to the convening authority,” which like the distinction be-
tween “authorizes” and “requires” is more deferential in that §§ 6(b)(3) and
6(b)(5) grant authority but do not compel its use. As applied to the case before
us, §§ 6(b)(3) and 6(b)(5) do not preclude a convening authority from applying
Article 60a (2019 MCM) when Article 60 (2016 MCM) was in effect on the date
of Appellant’s earliest conviction. But, in instances in which a convening au-
thority has plenary authority to effect a sentence, for example, as is the case
with provisions of Article 60 in the Manual for Courts-Martial, United States
(2012 ed.) (2012 MCM), the convening authority is authorized by §§ 6(b)(3)
and 6(b)(5) “in his sole discretion,” to modify the sentence and to “approve, dis-
approve, commute, or suspend the sentence in whole or in part.” See Article
60(c)(2), UCMJ, 10 U.S.C. § 860(c)(2) (2012 MCM). 31
    Finally, affording “action” a contemporary meaning in the President’s Ex-
ecutive Order reveals that the reliance by the opinion of the court on Article
60(c)(2)(A), UCMJ (2016 MCM), to understand when a convening authority’s
action on the sentence may be required is inapt. As noted previously, this pro-
vision states without qualification that “[a]ction on the sentence of a court-
martial shall be taken by the convening authority.” Because taking “action” in
the 2019 MCM means “granting relief,” application of a contemporary meaning
to this legacy provision of Article 60 (2016 MCM) would require a convening
authority to grant relief in every case, which is an unreasonable result that the
President could not have intended when he issued Executive Order 13,825. See
United States v. Ortiz, 76 M.J. 189, 192 (C.A.A.F. 2017) (“From the earliest
times, we have held to the ‘plain meaning’ method of statutory interpretation.
Under that method, if a statute is unambiguous, the plain meaning of the



30Exec. Order 13,825, § 6(b)(3) and (4), each “authorizes” a convening authority to look
to a legacy provision of Article 60, and are similarly deferential. Neither “requires” the
convening authority to do anything unlike § 6(b)(1).
31See also Article 60(c)(1), UCMJ, 10 U.S.C. § 860(c)(1) (2012 MCM) (authority “to
modify the findings and sentence of a court-martial is a matter of command prerogative
involving the sole discretion of the convening authority”).


                                           25
                   United States v. Lopez, No. ACM S32597


words will control, so long as that meaning does not lead to an absurd result.”),
aff’d, 138 S. Ct. 2165 (2018).
    In summary, in cases like Appellant’s where there is a conviction for at
least one offense committed before 1 January 2019 that was referred on or after
that date, a convening authority follows Articles 60a and 60b (2019 MCM) and
R.C.M. 1109 and 1110, as applicable, that implement the new articles of the
UCMJ unless an appellant benefits from the discretion that Congress con-
ferred on a convening authority in a version of Article 60 that was in effect
when an appellant committed the earliest offense. If the convening authority
determines that granting sentencing relief (i.e., action) is not required under a
legacy version of Article 60, for example, to enforce a limitation on sentence in
a PTA, or that relief that a convening authority has the power to grant is not
warranted upon consideration of an appellant’s clemency submission and other
matters, then the convening authority follows Articles 60a and 60b, and R.C.M.
1109 and 1110, as applicable, in the 2019 MCM to effectuate the sentence. If,
however, the convening authority determines that action on the sentence is
required under the version of Article 60 in effect on the date of the earliest
offense because granting relief is required to effectuate the sentence—as may
be the case with a sentence limitation in a PTA—then the convening authority
is required to follow a provision in an earlier version of Article 60 and the cor-
responding R.C.M. that give effect to the convening authority’s statutory re-
sponsibility to effectuate the sentence.
D. Conclusion
    There is no tension, much less contradiction, with Exec. Order 13,825,
§§ 3(a), 5, and 6(b), or other provisions of the President’s implementation of the
MJA, so long as taking “action” on the sentence is given its contemporary
meaning, “granting relief,” where “action” appears in Exec. Order 13,825,
§ 6(b)(1). In the case before us, the convening authority granted no relief on the
punitive discharge, reduction in grade, and forfeiture of pay so he took no ac-
tion other than to reduce Appellant’s confinement from three months to 50
days. The convening authority had no obligation under the President’s imple-
mentation of the MJA to “approve” the components of Appellant’s sentence on
which he took no action.
    I find the convening authority fully complied with the President’s imple-
mentation of the MJA and that he did not err in the manner by which he effec-
tuated the sentence he determined was appropriate after Appellant’s trial, and
that the military judge correctly entered as the judgment of the court-martial.
The convening authority’s decision memorandum was neither ambiguous nor
incomplete as found by the opinion of the court. Accordingly, I find no substan-




                                       26
                 United States v. Lopez, No. ACM S32597


tial issue with the convening authority’s decision memorandum and would not
defer addressing Appellant’s assignments of error by remanding the case.


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                     27